THE STATE OF TEXAS
                                          MANDATE
TO THE COUNTY COURT AT LAW OF LAMAR COUNTY, GREETINGS:
        Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 18th
day of February, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Michael Earitt White, Appellant                             No. 06-13-00110-CR

                    v.                                      Trial Court No. 60286

The State of Texas, Appellee



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 16th day of April, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk